190 Ga. App. 576 (1989)
379 S.E.2d 432
CENTRAL & SOUTHERN BANK OF GEORGIA
v.
CRAFT.
77870.
Court of Appeals of Georgia.
Decided March 2, 1989.
J. David McRee, for appellant.
Dallas, Fowler & Wills, Samuel A. Fowler, Jr., for appellee.
BEASLEY, Judge.
Central & Southern appeals the judgment entered on the jury's verdict in favor of Craft in its suit against her for the deficiency on her car, which was repossessed by C & S and sold at private sale. OCGA §§ 11-9-503; 11-9-504; 10-1-36.
*577 C & S enumerates as error two of the general grounds, i.e., that the judgment is contrary to the law and to the evidence. OCGA § 5-6-36 (a); see Towns v. State, 185 Ga. App. 545 (365 SE2d 137) (1988); Stinson v. State, 185 Ga. App. 543 (364 SE2d 910) (1988).
Craft bought her 1986 Charger in April 1986 from a dealer for $9,884. Her conditional sales contract was then assigned to C & S. In April 1987, Craft notified C & S she could not maintain the payments and during the week before May 1 she returned the car to the dealer. C & S retrieved the car and sent Craft the notice letter required by OCGA § 10-1-36 on May 6, 1987. The car was then sold at private sale on May 28, 1987, bringing $3,900.
C & S argues that the verdict is contrary to law and the evidence because it proved the sale was commercially reasonable. As acknowledged by C & S, "the burden of showing that the disposition of collateral pursuant to [OCGA § 9-11-504] was commercially reasonable rests with the secured party. [Cit.] This burden may not be satisfied without establishing affirmatively that the `terms' of the sale were commercially reasonable. This includes a burden upon the secured party to show that the resale price was the fair and reasonable value of the collateral." Wagner v. Ford Motor Credit Co., 155 Ga. App. 729, 730 (3) (272 SE2d 500) (1980). What C & S asks is for us to hold as a matter of law that the bank officer's opinion of the worth of the car was sufficient to legally require a finding in its favor. We cannot. See Farmers Bank, Union Point v. Hubbard, 247 Ga. 431, 437 (276 SE2d 622) (1981); Wagner, supra.
There was also a factual issue as to whether the bank had mailed the notice letter within ten days of the repossession. This was peculiarly a matter for the jury's determination and the jury may not have reached the issue of commercial reasonableness.
Judgment affirmed. Banke, P. J., and Birdsong, J., concur.